RENDERED: APRIL 16, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals
                             NO. 2019-CA-1692-MR

THOMAS J. TUCKER                                                    APPELLANT


                 APPEAL FROM WAYNE CIRCUIT COURT
v.              HONORABLE VERNON MINIARD, JR., JUDGE
                       ACTION NO. 19-CI-00223


CINDY TUCKER, AS
ADMINISTRATRIX OF THE ESTATE
OF JOHN KEVIN TUCKER AND AS
AN HEIR AT LAW OF JOHN KEVIN
TUCKER; AND JOYCE TUCKER, AS
A POTENTIAL HEIR AT LAW OF
JOHN KEVIN TUCKER                                                    APPELLEES


                                   OPINION
                                  AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, JONES, AND K. THOMPSON, JUDGES.

JONES, JUDGE: Thomas J. Tucker (“Thomas”) appeals from the Wayne Circuit

Court’s order dismissing his complaint for determination of heirship following the

death of John Kevin Tucker (“John”). Following our careful review of the record

and applicable law, and being otherwise sufficiently advised, we affirm.
                                    I. BACKGROUND

             John and Patricia Tucker (“Patricia”) married on February 22, 1986.

Thomas was born a few months later in August of 1986. John was listed as

Thomas’s father on the birth certificate. John and Patricia separated on February

20, 1989. In 1991, Patricia sought assistance from the Wayne County Attorney

with respect to child support for Thomas. Thereafter, the Wayne County Attorney

filed a support action against John on Patricia’s behalf. John’s actual paternity of

Thomas became an issue in the support action, and by order entered August 18,

1992, John was directed to submit to DNA testing, with the results to be filed in

the support action.

             Blood was drawn from John, Patricia, and Thomas for the purpose of

completing the DNA testing. A paternity evaluation report from Genetic Design

was filed in the support action on October 19, 1992. In relevant part, the report

states: “The alleged father JOHN K TUCKER lacks the following genetic markers

present in the child THOMAS TUCKER and absent in the mother: HLA B61.

Therefore, the alleged father cannot be the biological father of the child. The

alleged father is also excluded by DNA probe technology.” With the assistance of

the Wayne County Attorney, Patricia moved to voluntarily dismiss the support

action. By order entered December 1, 1992, the circuit court granted Patricia’s

motion and dismissed the support action. The circuit court’s dismissal order


                                         -2-
expressly states: “this action is hereby dismissed on the grounds that the blood

tests taken in this action preclude the defendant from being the father of the child

named in the complaint.” A similar statement was included in the circuit court’s

findings of fact, conclusions of law, and judgment of marriage dissolution: “One

child was born during the marriage, namely, Thomas Joe Tucker, age 6, but blood

tests revealed that John K Tucker was not the biological father of said child.”

             After John and Patricia’s divorce, John remained active in Thomas’s

life. Thomas maintains that John referred to Thomas as his son, kept in touch with

him, exchanged letters and cards with him, even during the period of time when

John was incarcerated in federal prison, and provided him with monetary support.

Thomas further alleges that he believed John to be his actual, biological father

during his infancy, and that he did not learn the true facts until he reached majority.

Even after adulthood, however, Thomas continued to refer to John as his father,

and John referred to Thomas as his son. The two shared holidays together and

otherwise treated one another as family.

             John died intestate on January 28, 2019. At the time of his death,

John was married to Cindy Tucker (“Cindy”). Cindy was appointed as

administratrix of John’s estate. As part of the probate action, John’s heirs at law

and next of kin were identified as Cindy and John’s mother, Joyce Tucker

(“Joyce”). With the assistance of counsel, Thomas filed a petition for a


                                           -3-
determination of heirship in the district court probate action. The district court

dismissed Thomas’s petition for lack of jurisdiction, noting that it was adversarial

in nature and requested equitable relief making circuit court the appropriate forum

to litigate Thomas’s claims.

             On August 9, 2019, Thomas filed a verified complaint in Wayne

Circuit Court. Therein, Thomas alleged he was entitled to be treated as John’s

natural child for the purposes of intestacy distribution based on the facts that (1) he

was born into the marriage of John and Patricia; (2) John had always recognized

Thomas as his son; and (3) John was listed as Thomas’s father on Thomas’s birth

certificate. Alternatively, Thomas asserted that an “adoption by estoppel” was

created where John held himself out as Thomas’s father and Thomas relied on that

fact.

             John’s Estate moved to dismiss Thomas’s petition on the basis that

Thomas’s assertion that John was his natural father was barred by res judicata

because John’s paternity had been conclusively disproven during the support

action, and that as a matter of law, Kentucky did not recognize adoption by

estoppel in the context of inheritance disputes. The circuit court agreed with the

Estate and dismissed Thomas’s petition as a matter of law.

             This appeal followed.




                                          -4-
                                 II. STANDARD OF REVIEW

                “A motion to dismiss for failure to state a claim upon which relief

may be granted ‘admits as true the material facts of the complaint.’” Fox v.

Grayson, 317 S.W.3d 1, 7 (Ky. 2010) (quoting Upchurch v. Clinton County, 330

S.W.2d 428, 429-30 (Ky. 1959)). Accordingly, “a court should not grant such a

motion ‘unless it appears the pleading party would not be entitled to relief under

any set of facts which could be proved[.]’” Id. (quoting Pari-Mutuel Clerks’

Union of Kentucky, Local 541, SEIU, AFL-CIO v. Kentucky Jockey Club, 551

S.W.2d 801, 803 (Ky. 1977)). “Since a motion to dismiss for failure to state a

claim upon which relief may be granted is a pure question of law, . . . an appellate

court reviews the issue de novo.” Id. (citation omitted).

                                     III. ANALYSIS
                Pursuant to KRS1 406.011, “[a] child born during lawful wedlock, or

within ten (10) months thereafter, is presumed to be the child of the husband and

wife.” As expressly stated in the statute, the presumption in favor of paternity is

rebuttable. “While paternity may be established by a paternity action during a

child’s minority, paternity can also be established by a declaratory judgment action

before or after the death of the putative father, an action to settle the estate, an

action to quiet title, or by an action (such as this) for allowance of the intestacy


1
    Kentucky Revised Statutes.
                                           -5-
share as a necessary condition of which the fact that the plaintiff is a child of the

decedent must be established.” Wood v. Wingfield, 816 S.W.2d 899, 905 (Ky.

1991). However, “[i]f the issue of paternity is litigated and determined as an

element of an action for support, the result is res judicata as to other legal rights

which exist by virtue of paternity.” Ellis v. Ellis, 752 S.W.2d 781, 782 (Ky. 1988).

             In this case, John’s paternity was litigated as part of the support action

filed by the Wayne County Attorney. In the order dismissing that action, the

circuit court expressly stated: “That this action is hereby dismissed on the grounds

that the blood tests taken in this action preclude the defendant [John] from being

the father of the child [Thomas] named in the complaint [for support].” The

district court’s order was not disputed and was a document capable of being

judicially noticed by the circuit court. As stated in Ellis, this conclusion is res

judicata as to other legal rights which exist by virtue of paternity, which would

necessarily include Thomas’s right to inherit from the Estate based on being John’s

natural child. Therefore, we cannot conclude that the circuit court erred in

concluding that the prior paternity action barred Thomas’s claim based on John’s

alleged paternity.

             Next, we must consider Thomas’s claim that he should be allowed to

inherit based on a theory of equitable adoption. There are two well-settled rules

regarding adoption: (1) the right of adoption exists only by statute, and (2) there


                                          -6-
must be strict compliance with the adoption statutes. Wright v. Howard, 711

S.W.2d 492, 494 (Ky. App. 1986). “The law of adoption is in derogation of the

common law. Nothing can be assumed, presumed, or inferred and what is not

found in the statute is a matter for the legislature to supply and not the courts.”

S.B.P. v. R.L., 567 S.W.3d 142, 147 (Ky. App. 2018) (citing Day v. Day, 937

S.W.2d 717, 719 (Ky. 1997)). Additionally, “[t]he right of an adopted child to

inherit is, however, based upon the statute, and not upon any common-law or civil

law status.” Villier v. Watson, 168 Ky. 631, 182 S.W. 869, 871 (1916).

             “Upon entry of the judgment of adoption, from and after the date of

the filing of the petition, the child shall be deemed the child of petitioners and shall

be considered for purposes of inheritance and succession and for all other legal

considerations, the natural child of the parents adopting it the same as if born of

their bodies.” KRS 199.520(2). This statute specifically provides that a judgment

of adoption must be entered to confer inheritance and succession rights on the

adopted person. No judgment of adoption was ever entered in this case. It is

beyond the power of the courts to recognize an adoption based on conduct alone

for the purpose of inheritance where a statute specifically requires entry of a

judgment of adoption.

             Additionally, we cannot agree that equity would demand recognition

of adoption in this case even if it were a cognizable theory. At some point in time,


                                          -7-
after Thomas reached majority, and well before John died, both parties were aware

that John was not Thomas’s natural father. Had John desired to adopt Thomas, he

could have done so, thereby securing Thomas’s inheritance rights. See KRS

405.390 (“An adult person over eighteen (18) years of age may be adopted in the

same manner as provided by law for the adoption of a child and with the same

legal effect, except that his consent alone to such adoption shall be required.”).

Aware of the facts, Thomas and John carried on their relationship without having it

legally recognized. Equity then cannot step in to do what John, with full

knowledge of the facts, could have but did not seek to do during his lifetime.

                                   III. CONCLUSION

             For the reasons set forth above, we affirm the Wayne Circuit Court.

             ALL CONCUR.

 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE CINDY
                                           TUCKER:
 Donald L. Wilkerson III
 David M. Cross                            Mark D. Knight
 Albany, Kentucky                          Somerset, Kentucky




                                         -8-